DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the application
Receipt of Applicant’s request for continued examination filed on 3 Aug 2022 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 Aug 2022 has been entered. 

Claims 2-21 are allowable. Claims 1 and 22-53, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I through IV, as set forth in the Office action mailed on July 20, 2021, is hereby withdrawn and claims 1 and 22-53 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-53 are currently pending wherein claim 1 reads on a polar invertible composition, claims 2-21 read on a kit for producing a phase invertible composition, claims 22-36 read on a method for treating a host, and claims 37-53 read on a method for producing a phase invertible composition.

Allowable Subject Matter
Claims 1-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Dieck et al (US 2009/0143500) and Schankereli et al (US 2004/0081676).

Summary of claim 1:
A phase invertible composition produced by combining: a substrate comprising a polyamine and a proteinaceous material in a weight ratio of polyamine to proteinaceous material being in the range from 1:4 to 1:400, wherein the combination of the polyamine and the proteinaceous material has a viscosity which is greater than that of either the polyamine or the proteinaceous material alone; and a crosslinking agent, wherein the crosslinking agent causes the polyamine and the proteinaceous material to crosslink and the polyamine and the proteinaceous material crosslink in the presence of the crosslinking agent, wherein the crosslinking agent is exposed to radiation, wherein the substrate has a kinematic viscosity of about 20 to 450 centistokes, wherein the proteinaceous material is selected from the group consisting of albumin, elastin, fibrin and soluble and insoluble forms of collagen and combinations thereof, and wherein the crosslinking agent comprises a macromolecular crosslinking agent comprising a reaction product of an excess of a liquid aldehyde cross linking agent and a glycosaminoglycan.

Summary of claim 2:
A kit for producing a phase invertible composition, the kit comprising:
a substrate comprising a polyamine and a proteinaceous material in a weight ratio which produces a synergistic viscosity enhancing effect when combined, the weight ratio of the polyamine to the proteinaceous material being in the range from about 1:4 to about 1:400, wherein the combination of the polyamine and the proteinaceous material has a viscosity which is greater than that of either the polyamine or the proteinaceous material alone;
a crosslinking agent composition comprising a crosslinking agent that is exposed to radiation, wherein the crosslinking agent causes the polyamine and the proteinaceous material to crosslink and the polyamine and the proteinaceous material crosslink in the presence of the crosslinking agent; and
a tackifying agent;
wherein the substrate has a kinematic viscosity of about 20 to about 450 centistokes;
wherein the polyamine is linear or branched, substituted or unsubstituted, and is selected from the group consisting of homopolymers, heteropolymers and copolymers of cationic polyalkylenimines, polyvinylimines, polyamino acids;
wherein the proteinaceous material is selected from the group consisting of albumin, elastin, fibrin, soluble and insoluble forms of collagen and combinations thereof:
wherein the crosslinking agent causes the polyamine and the proteinaceous material to crosslink; and wherein the crosslinking agent comprises a macromolecular crosslinking agent comprising a reaction product of an excess of a liquid aldehyde cross linking agent and a glycosaminoglycan.

Summary of claim 22:
A method for treating a host, the method comprising delivering a phase invertible composition to a target location, the phase invertible composition produced by combining: a substrate comprising a polyamine and a proteinaceous material in a weight ratio of polyamine to proteinaceous material being in the range from about 1:4 to about 1:400, wherein the combination of the polyamine and the proteinaceous material has a viscosity which is greater than that of either the polyamine or the proteinaceous material alone; and a crosslinking agent, wherein the crosslinking agent causes the polyamine and the proteinaceous material to crosslink and the polyamine and the proteinaceous material crosslink in the presence of the crosslinking agent, wherein the crosslinking agent is exposed to radiation, wherein the substrate has a kinematic viscosity of about 20 to about 450 centistokes, wherein the proteinaceous material is selected from the group consisting of albumin, elastin, fibrin and soluble and insoluble forms of collagen and combinations thereof, and wherein the crosslinking agent comprises a macromolecular crosslinking agent comprising a reaction product of an excess of a liquid aldehyde cross linking agent and a glycosaminoglycan.

Summary of claim 37:
A method of producing a phase invertible composition, the method comprising combining: 
(a) a liquid substrate comprising a polyamine and a protemnaceous material in a weight ratio having a synergistic viscosity enhancing effect, the weight ratio of polyamine to proteinaceous material being about 1:4 to about 1:400, 
wherein the combination of the polyamine and the proteinaceous material has a viscosity which is greater than that of either the polyamine or the proteinaceous material alone; and 
(b) a liquid crosslinking agent cause the polyamine and the proteinaceous material to crosslink to produce the phase invertible composition, 
wherein the polyamine and the proteinaceous material crosslink only in the presence of the crosslinking composition to form the phase invertible composition; 
wherein the phase invertible composition is exposed to radiation, 
wherein said substrate has a kinematic viscosity of about 20 to about 450 centistokes and 
wherein the crosslinking agent comprises a reaction product of an excess of a liquid aldehyde crosslinking agent and a glycosaminoglycan.

Dieck teaches a kit of a biocompatible phase invertible composition (abstract) and the method of making it that combines a liquid proteinaceous substrate and liquid crosslinking agent (abstract).  Dieck further teaches the substrate to contain a polyamine (0034).  Dieck further teaches the substrate to be sterilized by radiation (0027).  Dieck teaches the proteinaceous component to be selected from albumins, collagens, elastins, fibrins, and the like (0029).  However, Dieck does not teach or fairly suggest the claimed phase invertible composition, or kit thereof, wherein the proteinaceous substrate and the polyamine are used in combination in the claimed ratio, wherein the viscosity of the combination is as claimed, wherein the crosslinking agent causes crosslinking upon exposure to radiation, and wherein the crosslinking agent is a reaction product of a liquid aldehyde and glycosaminoglycan.  Applicants have further shown that when the combination of the proteinaceous material and polyamine is in the claimed range, the viscosity is synergistically enhanced making it improves the composition for use as a sealant.

Schankereli teaches a biocompatible phase invertible compositions and methods for making that includes combining a proteinaceous substrate and a cross-linker (0020).  Schankereli further teaches the substrate to include an adhesion modifier to be polyethyleneimine (0026-0028)   Schankereli teaches the amount of the proteinaceous material to be between 5 and 40% (0022) and the amount of the polyamine to be between 0.1 and 4% (0028) making the ratio of the polyamine to the proteinaceous material to be between 1:7.5 to 1:400.  Schankereli teaches the proteinaceous component to be selected from albumins, collagens, elastins, fibrins, and the like (0023).  However, Schankereli does not teach or fairly suggest the claimed phase invertible composition, or kit thereof, wherein the proteinaceous substrate and the polyamine are used in combination in the claimed ratio, wherein the viscosity of the combination is as claimed, wherein the crosslinking agent causes crosslinking upon exposure to radiation, and wherein the crosslinking agent is a reaction product of a liquid aldehyde and glycosaminoglycan.  Applicants have further shown that when the combination of the proteinaceous material and polyamine is in the claimed range, the viscosity is synergistically enhanced making it improves the composition for use as a sealant.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763